Citation Nr: 1042531	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-40 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), evaluated as 50 percent disabling.  

4.  Entitlement to an increased evaluation for residuals, shell 
fragment wounds (SFW), left upper arm, evaluated as 10 percent 
disabling.  

5.  Entitlement to a total disability compensation rating based 
on individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to 
July 1970.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which denied 
entitlement to service connection for hearing loss and tinnitus; 
an increased evaluation for SFWs, left upper arm, greater than 
10 percent disabling; an increased evaluation for PTSD, greater 
than 50 percent disabling; and denied entitlement to a TDIU.  The 
RO in Boston, Massachusetts, currently has jurisdiction of the 
Veteran's claims.

The Veteran testified at a Board hearing at the RO in August 
2010.  A transcript of the hearing is of record.

The issues of entitlement to increased evaluations for PTSD, and 
SFWs, left upper arm; and, TDIU are addressed in the REMAND 
portion of the document below and are REMANDED to the RO via the 
Appeals Management Center. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disorder which is 
related to service.

2.  The Veteran does not have tinnitus which is related to 
service.

3.  The Veteran has failed, without good cause, to report for 
scheduled VA examinations arranged in connection with his claims 
of entitlement to service connection for hearing loss and 
tinnitus.


CONCLUSIONS OF LAW

1.  The Veteran does not have a hearing loss disorder which was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The Veteran does not have tinnitus which was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The requirements of the VCAA have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in July and October 
2006, and April 2007 correspondence of the information and 
evidence needed to substantiate and complete his claims, to 
include notice of what part of that evidence is to be provided by 
the claimant and notice of what part VA will attempt to obtain.  
The correspondence explained how VA assigns disability ratings 
and effective dates.  In any event, as the claims for service 
connection for hearing loss and tinnitus are denied, no 
disability rating or effective date is assigned and any 
deficiency as to such notice is moot.

VA obtained the Veteran's available service treatment records and 
all of the identified post-service private and VA medical 
records.  In addition, the record shows that the RO attempted to 
have the appellant examined in connection with his claims, but he 
failed to report for a scheduled examination.  He has not 
provided VA with any reason for such failure.  Thus, the Board 
finds that VA has made its best effort to obtain all relevant 
evidence notwithstanding the lack of cooperation by the 
appellant.

There is no evidence of any VA error in notifying or assisting 
the Veteran that reasonably affects the fairness of this 
adjudication.  Indeed, the Veteran has not suggested that such an 
error, prejudicial or otherwise, exists.  

The Board has reviewed the evidence in the Veteran's claims files 
that includes his written contentions, service personnel and 
treatment records, private and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Analysis

A sensorineural hearing loss may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Tests are less than 94 
percent.  38 C.F.R. § 3.385.

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish 
service connection, a Veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and the in-service disease or injury (or in-
service aggravation), "the so-called 'nexus' requirement."  
Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. Mar. 5, 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


In the case of any Veteran who engaged in combat with the enemy 
in active service, there is a relaxed standard of proof for 
combat-related claims. See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2009). Specifically, if a combat Veteran 
presents satisfactory lay or other evidence of service incurrence 
or aggravation of a disease or injury, which is consistent with 
the circumstances or hardships of his service, then an 
evidentiary presumption of service connection arises and the 
burden shifts to the government to disprove service incurrence or 
aggravation by clear and convincing evidence. Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996). This reduced evidentiary burden relates only to 
the issue of service incurrence, however, and not to whether the 
Veteran has a current disability or whether a current disability 
is linked to the incident in service. See Huston v. Principi, 18 
Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
evidence do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b).

Under 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, the 
terms examination and reexamination include periods of hospital 
observation when required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied. 38 C.F.R. § 
3.655(b). 

VA's duty to assist the Veteran in the development of his claim 
is not a one-way street.  He is obligated to cooperate when he is 
asked for information which is essential in obtaining relevant 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  A Veteran 
must keep VA informed of his whereabouts. Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996); Olson v. Principi, 3 Vet. App. 480, 
483 (1992).   The U.S. Court of Appeals for Veterans Claims has 
clearly held that, if a claimant does not do so, there is no 
burden on VA to "turn up heaven and earth" to find him. Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

In this case, VA, and specifically the Board, has gone to 
considerable lengths to obtain information to assist the Veteran 
with his claims.  It appears that notifications via several 
documents, including scheduling for an examination, were sent to 
the Veteran's last known address of record, and this and other 
correspondence and documents which have been sent there have not 
been returned as undeliverable.  If he is not at the location he 
gave VA, in essence there is simply no indication as to where he 
may be.

The claimant must submit competent evidence establishing the 
existence of a current disability resulting from service or a 
service-connected disability.  In this case, the Veteran's 
service records are entirely silent as to any complaints 
treatment or diagnosis of hearing loss or tinnitus in service.  
In the July 1970 separation examination hearing was within normal 
limits.  In addition there are no post service medical records 
which show any treatment or diagnosis of any hearing loss or 
tinnitus.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  However, the Veteran, as a lay person, is not competent 
to testify that any current hearing loss and/or tinnitus were 
caused by active service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, his statements regarding etiology do not 
constitute competent medical evidence on which the Board can make 
a service connection determination.

To the extent that he has stated that he thinks he has had 
trouble with his hearing since he came back, he is competent to 
note this difficulty.  However, his statement is not deemed 
credible and lacks probative weight.  The postservice medical 
records do not reflect any complaints of hearing loss despite 
treatment for other complaints over the years.  While it is 
conceded that the Veteran had noise exposure during service, as a 
result of combat, it is not shown that he has hearing loss 
disability.  The Veteran failed to report for an audiology 
examination to determine whether he had hearing loss or tinnitus.  
Inasmuch as hearing loss or tinnitus is not shown, the Board 
concludes that such disability was not incurred in or aggravated 
by service.  The evidence is not in relative equipoise; 
therefore, the Veteran may not be afforded the benefit of the 
doubt in the resolution of these claims.  Rather, the claims must 
be denied.

In reaching this conclusion, the Board has considered whether the 
benefits sought on appeal can be awarded without a VA 
examination.  However, having reviewed the complete record, and 
for the reasons and bases set forth herein, the Board further 
finds that, in the absence of additional pertinent information 
and more specifically absent a VA examination, to include 
audiological assessments as to his current disability as well as 
its probable etiology and nature, entitlement to the benefits 
sought on appeal cannot otherwise be established or confirmed.  
See 38 C.F.R. § 3.655(a).




ORDER

Service connection for a hearing loss disorder is denied.

Service connection for tinnitus is denied.


REMAND

The Board notes that service connection was initially established 
by rating action in January 1971 for SFWs, left arm and a 50 
percent pre-stabilization rating was assigned.  The Veteran 
failed to report for a June 1971 VA examination and as a 
consequence his SFW benefits were terminated.  By rating action 
in January 1973 the 50 percent pre-stabilization rating for SFWs, 
left arm was adjusted to a 10 percent rating effective from 
December 1, 1971.  It has remained at 10 percent since that time.

By rating action in November 1996 service connection was 
established for PTSD and a 30 percent rating was assigned.  By 
rating action in March 2004 the 30 percent rating was increased 
to 50 percent.  

In an August 2007 deferred rating decision, the RO noted that the 
Veteran had not provided sufficient information regarding his 
employment status to proceed with his claim for TDIU.

A review of the claims file, including the Veteran's August 2010 
Travel Board hearing testimony, reflects that additional 
development is warranted in several areas prior to a Board 
adjudication of his claims.  The Veteran testified, in essence, 
that his PTSD and SFWs, left arm had worsened and that higher 
ratings were in order.  In addition he testified that he was no 
longer able to work as a result of his mental and physical 
disabilities.

The Court has held that where the Veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, the VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. at 632.  The Board also finds that 
additional evidentiary development is necessary before a decision 
can be rendered in this case.  The most current evidence in the 
claims folder pertaining to the severity of the Veteran's 
service-connected SFWs and PTSD is contained in the September 
2006 VA PTSD and joints examinations.  
The Veteran should be provided VA examinations to determine the 
current severity of his service-connected SFWs, left arm and his 
PTSD disabilities.  VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This 
duty to assist includes conducting a thorough and comprehensive 
medical examination, especially where the available evidence is 
too old or offers an inadequate assessment of the Veteran's 
current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

An examination is necessary to determine the symptomatology 
solely attributable to the Veteran's service-connected SFWs, left 
arm.  The Veteran has been diagnosed with several other left arm 
and shoulder disorders throughout the claims period, including a 
left rotator cuff injury and degenerative joint disease.  While 
the Board may not compensate the Veteran for non service-
connected disorders, it is precluded from differentiating between 
symptomatology attributed to a nonservice-connected disability 
and a service- connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).  Hence, during the scheduled VA orthopedic 
examination, the examiner should distinguish between symptoms 
related to the Veteran's service-connected SFWs, left arm and his 
nonservice-connected left arm and shoulder disorders if possible.

Regarding the Veteran's claim for TDIU, the Board notes that 
further development and adjudication of the Veteran's claims for 
increase may provide evidence in support of his claim for TDIU.  
The Board has therefore concluded that it would be inappropriate 
at this juncture to enter a final determination on that issue.  
See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), for the proposition that where 
a decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of the 
decision on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.   

However, the Board notes that the Veteran has been asked to 
submit evidence of his employment history on several occasions.  
He has submitted VA form 21-8940 in support of his TDIU claim, 
but it has scant information of his past employment record.  The 
Board notes that he has reported being a self employed mason for 
30 years, but he has submitted no verifiable employment history.   
The Veteran should be given another opportunity to furnish VA 
with any pertinent treatment records in conjunction with this 
claim.  Finally, the Veteran should be afforded a VA social and 
industrial survey to ascertain the impact of his service-
connected disabilities on his unemployability and whether his 
service-connected disabilities preclude him from performing 
substantially gainful employment.

Accordingly, the case is REMANDED to the RO for action as 
follows:

(Please note, because this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009), 
expedited handling is required.)

1.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claims for higher ratings 
for residuals of SFWs, left arm and PTSD 
since September 2006 that are not already 
in the claims file.  

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.   All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.  

3.  The RO should send to the Veteran and 
his representative a letter requesting that 
he provide a completed VA form 21-8940 with 
sufficient information to determine his 
employment history, at least for the 
preceding five years.    

4.  Schedule the Veteran for VA 
examinations for his SFWs, left arm and  
PTSD, as well as a social and industrial 
survey to ascertain the impact of his 
service- connected disabilities on his 
unemployability, as follows;   

4a. The Veteran should be afforded an 
examination with appropriate specialist to 
determine the present severity of his 
service-connected residuals of SFWs, left 
arm.  The claims folder and a copy of this 
remand should be made available to the 
examiner in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed, and all subjective complaints 
and objective symptoms must be described.  
The examiner should specifically 
differentiate between symptoms attributable 
to the Veteran's service connected 
residuals of SFWs, left arm, and other non-
service connected left arm disabilities.  
If the examiner finds that residuals of 
SFWs, left arm precludes substantially 
gainful employment, this should be noted.  
A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

4b.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
symptoms and severity of the service-
connected PTSD.  The claims folder and a 
copy of this remand should be made 
available to the examiner in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed, and all subjective 
complaints and objective symptoms must be 
described.   The examiner must render a 
multi-axial diagnosis, with a Global 
Assessment of Functioning (GAF) score, and 
should specifically discuss the extent to 
which PTSD affects the Veteran's 
occupational and social functioning.   If 
the examiner finds that PTSD precludes 
substantially gainful employment, this 
should be noted.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

4c. The Veteran should then be afforded a 
VA social and industrial survey.  The 
claims folder and a copy of this remand 
should be made available to the examiner in 
conjunction with the examination.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service- 
connected disabilities, both singly and 
jointly, on his employability.  The 
examiner should opine as to whether it is 
as likely as not (50 percent or more 
probability) that the Veteran's service- 
connected disabilities, without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  All findings and conclusions 
should be supported by a rationale, and the 
examiner should reconcile the opinion with 
all other clinical evidence of record.

5. The Veteran should be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examinations, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

6.  Following any other indicated 
development, the RO should readjudicate the 
claims.  If any benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. § 
20.1100(b) (2010).





 Department of Veterans Affairs


